Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Wachi (US 2018/0061019 A1)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “calculating a second image plane amplitude in the multi-wavelength region on a basis of the second pupil function; correcting a measured point spread function by suppressing spatial frequency components at wavelengths other than the reference wavelength in spatial frequency components of the point spread function by using a spatial frequency component of the first image plane amplitude and a spatial 
Wachi only teaches: FIGS. 6A to 6C are relational views between the gain characteristic of the inverse filter of the OTF and the gain characteristic of the image restoration filter. In FIGS. 6A to 6C, the ordinate axis denotes a gain, and the abscissa axis denotes a spatial frequency. In FIGS. 6A to 6C, a dotted line denotes the gain characteristic of the inverse filter in the OTF, and a solid line denotes the gain characteristic in the image restoration filter…¶0044; FIG. 5B, a broken line (G) denotes the PTF before the image is restored, and an alternate long and short dash line (E) denotes the PTF after the image is restored. As illustrated in FIG. 4A, the PSF before the image is restored has an asymmetrical spread under the influence of the aberration, and the PTF has a nonlinear value relative to the frequency due to this asymmetry. The image restoration process amplifies the amplitude component MTF and zeros the phase component PTF, and thus the PSF after the image is restored becomes symmetrical and sharp…¶0049.


Claims 2-8 are allowable due to their dependencies. 
The closest references, Wachi (US 2018/0061019 A1) and Kumar et al. (US 9247874 B2) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886